          Case: 19-35276, 05/28/2019, ID: 11310328, DktEntry: 5, Page 1 of 2
        Case 9:17-cv-00172-DLC-JCL Document 78 Filed 05/28/19 Page 1 of 2
                    UNITED STATES COURT OF APPEALS
                                                                        FILED
                            FOR THE NINTH CIRCUIT
                                                                       MAY 28 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS




 DAVID P. KING, Jr.,                             No. 19-35276

                Plaintiff - Appellee,
                                                 D.C. No. 9:17-cv-00172-DLC-JCL
   v.                                            U.S. District Court for Montana,
                                                 Missoula
 LSF9 MASTER PARTICIPATION
 TRUST,                                          ORDER

                Defendant - Appellee,

   v.

 EDUARDO ENRIQUE VALLEJO,

                Movant - Appellant.


        A review of the docket demonstrates that appellant has failed to pay the

docketing/filing fees in this case.

        Pursuant to Ninth Circuit Rule 42-1, this appeal is dismissed for failure to

prosecute.

        This order served on the district court shall, 21 days after the date of the

order, act as the mandate of this court.
  Case: 19-35276, 05/28/2019, ID: 11310328, DktEntry: 5, Page 2 of 2
Case 9:17-cv-00172-DLC-JCL Document 78 Filed 05/28/19 Page 2 of 2
                                      FOR THE COURT:

                                      MOLLY C. DWYER
                                      CLERK OF COURT

                                      By: Cyntharee K. Powells
                                      Deputy Clerk
                                      Ninth Circuit Rule 27-7
